While this case has been certified to this court under the conflict provision of the Constitution, the record discloses that the judgment certified for review is a reversal of the court of common pleas upon the weight of the evidence, and that no other error is found in the record, a determination of the correctness of the judgment of the court below requiring a determination of the weight of the evidence. This court is not required to determine the weight of the evidence, and we therefore *Page 516 
find it our duty to affirm the judgment of the Court of Appeals, which is accordingly done.
Judgment affirmed.
DAY, ALLEN, KINKADE, ROBINSON, JONES and MATTHIAS, JJ., concur.